DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 51, line 16, "the locations” has been replaced by --locations--
In claim 51, line 21, “the location” has been replaced by –a location--
In claim 60, line 1, “50” has been replaced by --51--
In claim 61, line 1, “50” has been replaced by –51--
In claim 64, line 10, “the location” has been replaced by –a location--
In claim 66, line 16, “the longitudinal and the rotational” has been replaced by --longitudinal and rotational--
In claim 66, line 16, “the location” has been replaced by –a location--





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no reference or combination thereof taught or made obvious a tractor with relatively movable parts where relative movement between those parts is detected to generate data to determine a location related to freeing a stuck tubing. The phrase “to determine a/the location at which the tubing may, or may not be subjected…” is being interpreted as determining whether or not the location is suitable for the operation for freeing the tubing. A tractor is being given the weight of the term of art for a tool which produces force for advancing an assembly along a wellbore. 
References such as US 3157119 A, US 3095736 A, US 4105071 A, and US 20050211429 A1 discloses detecting relative movement between parts of a tool to determine a stuck point but these references do not disclose relative movement between portions of a tractor and it would not have been obvious to have modified them to include this feature. Applicant’s use of a tractor with relatively movable parts to determine a location to perform an operation on a stuck tubing allows the device to detect the stuck point while moving which appears to present a device which more quickly and easily ascertains the location to perform the operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/05/2021